Citation Nr: 0719650	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an earlier effective date prior April 19, 2002 
for the grant of service connection for post-traumatic stress 
disorder, a perforated tympanic membrane, and tinnitus. 


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from July 1965 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The Board notes that the veteran originally appealed the 
rating assigned for PTSD in the February 2003 rating 
decision.  However, since that time the veteran has been 
granted a 100 percent rating for PTSD, which represents a 
full grant of benefits.  Thus, his appeal on that issue is 
considered satisfied and is not before the Board.  See A.B. 
v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is 
generally presumed to be seeking the maximum rating for a 
claimed condition in an increased rating case).


FINDING OF FACT

There was no informal claim, formal claim, or written intent 
to file a claim for service connection for tinnitus, a 
perforated tympanic membrane, and post-traumatic stress 
disorder (PTSD) prior to April 19, 2002.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
April 19, 2002, for the grant of service connection for 
tinnitus, perforated tympanic membrane, and post-traumatic 
stress disorder (PTSD) have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The veteran seeks an effective date prior to April 19, 2002 
for the grant of tinnitus, a perforated tympanic membrane, 
and PTSD.  In support of his claim, he contends that he was 
not specific in his June 1968 and January 1981 applications 
for compensation, and therefore, they should have been 
construed as service connection for PTSD.  Additionally, he 
asserts that the term PTSD and an understanding of the 
related symptoms was not adapted by the VA at the time of 
these earlier applications.  He also claims that in his 
earlier application for compensation, he indicated "see 
medical records" in an effort not to have any disease 
overlooked.  The veteran also submitted letters from friends 
and family stating that he had symptoms including difficulty 
sleeping, problems with relationships, and difficulty working 
for years. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400 (emphasis 
added).  

The Board has carefully reviewed the evidence of record and 
finds that an effective date prior to April 19, 2002 for the 
grant of service connection for PTSD, tinnitus, and a 
perforated tympanic membrane is legally precluded.  
 
There record is void of any correspondence, formal or 
informal, indicating an intent to apply for benefits for 
PTSD, tinnitus, or a perforated tympanic membrane prior to 
the April 19, 2002 application.  Thus, the Board finds no 
basis to grant an effective date prior to April 19, 2002 for 
the award of service connection for PTSD, tinnitus, or a 
perforated tympanic membrane.  The proper effective date is 
the date of receipt of the claim.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.)  April 19, 2002 is the earliest 
effective date possible based upon the facts in this case and 
applicable law and regulations.  

In arriving at this conclusion, the Board has considered 
whether the veteran has filed an informal claim for service 
connection for these conditions prior to April 19, 2002; 
however, the Board finds nothing in the record to support 
such a finding.  See 38 C.F.R. § 3.155 (2006).  The veteran 
did not file any paperwork prior to the April 19, 2002 claim 
for these specific conditions.  Though the veteran filed 
claims in January 1981 and January 1965 for malaria and a 
dental disorder, there was no indication or mention of PTSD, 
tinnitus, or a perforated tympanic membrane.  The Board notes 
the veteran's argument that the term PTSD was not used until 
recently but that he suffered from the symptoms of PTSD, to 
include difficulty sleeping, difficulty with relationships, 
and difficulty with work, after his discharge from service.  
However, the Board notes that the veteran did not file a 
claim for any of these symptoms prior April 19, 2002.  There 
was no communication from the veteran indicating intent to 
file a claim for service connection for these conditions 
until receipt of the claim on April 19, 2002.  

The Board recognizes the veteran's belief that since he had 
these symptoms prior to April 19, 2002, he should be awarded 
an earlier effective date.  Nonetheless, the criteria for the 
assignment of an earlier effective date still are not met.  
Based upon the law and the facts in this case, the Board is 
without the authority to award an effective date prior to 
April 19, 2002.  The Board is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Office of the General Counsel of VA.  See 
38 C.F.R. § 19.5 (2006).  The statute and regulation provide 
that the effective date for an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For the reasons stated above, an effective date prior to 
April 19, 2002 for the award of service connection for PTSD, 
tinnitus, and a perforated tympanic membrane cannot be 
granted, and the veteran's appeal is denied.  Where the law, 
as opposed to the facts, is dispositive of the claim, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the effective date claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of April 2002 
letter.  The April 2002 letter was received prior to the 
February 2003 rating decision which granted service 
connection for PTSD, tinnitus, and a perforated tympanic 
membrane.  These letters notified the veteran that VA would 
obtain all relevant service department records or VA medical 
records.  The RO notified the veteran of his responsibility 
to respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to notify VA of additional information, 
which, in effect, would include any evidence in his 
possession.  These letters specifically notified the veteran 
that VA would obtain any relevant evidence in the possession 
of a federal department or agency.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  As the Board concludes the criteria for an earlier 
effective date will not be assigned, there is no prejudice to 
the veteran in proceeding to a decision on this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Additionally, though the veteran was not provided with a 
specific letter, per the Dingess/Hartman ruling, the veteran 
has demonstrated actual knowledge of the elements required 
for an earlier effective date.  Specifically, the veteran 
asserts that his January 1981 and January 1965 applications 
for service connection for malaria and teeth should be 
construed as applications for PTSD.  His contention that 
these earlier applications should be construed as 
applications for PTSD, which would enable the assignment of 
an earlier effective date, is indication that he had actual 
knowledge of the assignment of effective dates.  See Short 
Bear v. Nicholson, 19 Vet.App. 341, 344 (2005) (appellant's 
"actual knowledge"of what was needed to substantiate her 
claim prior to adjudication by the Board provided a 
meaningful opportunity to participate in the adjudication 
process"); Velez v. West, 11 Vet. App. 148, 157 (1998) 
(actual knowledge by veteran cures defect in notice).   
Therefore, the veteran is not prejudiced by not having 
received a letter per Dingess/Hartman.

VA has obtained all relevant, identified, and available 
evidence.  As the issue on appeal is whether an earlier 
effective date is warranted, a VA examination was not 
necessary.  Based on the above, the Board finds that 
reasonable efforts have been made to obtain all available 
evidence.  The veteran has not referred to any additional, 
unobtained, available, relevant evidence.  Therefore, VA has 
satisfied all duties to notify and assist the veteran.  


ORDER

An earlier effective date prior April 19, 2002 for the grant 
of service connection for PTSD, a perforated tympanic 
membrane, and tinnitus, is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


